Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1-2, 4-5, 7-10 and 14-18
Cancelled: 11
Added: None
Therefore, claims 1-10 and 12-20 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, The prior art teaches a signal processing device for processing a baseband signal corresponding to a radio frequency (RF) signal received through a channel, the signal processing device comprising: 
a synchronizer configured to perform a Fourier transform based on the baseband signal; and 
an equalizer configured to extract a pilot signal from a signal from the synchronizer, to calculate a channel transfer function value of the extracted pilot signal, and to selectively perform time interpolation based on the calculated channel transfer function value. 
However, the prior art, alone or in an obvious combination, does not teach the above limitations wherein the equalizer turns off the time interpolation and varies a time at which the time interpolation is turned off based on a moving speed or a mode of the signal processing device when a difference in the channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold.
The similar idea is embodied in the similar device of independent claim 16 and the similar device of independent claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625